DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/29/21.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/21 and 10/27/21 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMMUNICATION SYSTEM, DATA TRANSMISSION METHOD AND BASE STATION FOR CO-TRANSMISSION OF A DATA PACKET

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … a media access control layer unit (MAC layer unit) configured to determine whether a retransmission ratio of the transmission channel is higher than a first threshold and to determine whether a transmission speed of the transmission channel is lower than a second threshold; and a packet data convergence protocol layer unit (PDCP layer unit); and a second base station; wherein if the retransmission ratio of the transmission channel is higher than the first threshold and/or the transmission speed of the transmission channel is lower than the second threshold, the MAC layer unit of the first base station emits a co-transmission activation command for enabling the first base station to copy a packet and then transmit the copied packet to the second base station …in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Jung et al (Pub No: 2019/0393,989). Jung teaches a communication system (Fig 1), comprising: a first base station (Fig 1 [0202], a gNB in a PCell), comprising: a physical layer unit configured to transmit with a user equipment 5through a transmission channel (Fig 2A, a PHY layer for transmitting); determine whether a retransmission ratio of the transmission channel is higher than a first threshold ([0202], retransmission threshold is reached) and enabling to copy a packet ([0202], packet duplication is used for SCell when the retransmission ratio is reached).  Jung does not teach the italicized limitations above.

The second closest prior art of record is Kwon et al (Pub No: 2019/0158993). Kwon teaches determine whether transmission characteristics of the transmission channel compared to a second threshold ([0157][0159]) .  Kwon does not teach the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (Pub No: 2020/0275295) [0096]
Decarreau et al (Pub No: 2020/0145146). [0030]-[0035]
Wu et al (Pub No: 2018/0332342) Fig 1-4

This application is in condition for allowance except for the following formal matters: 
Objection to the Title.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469